Citation Nr: 0900421	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-16 707	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for pain 
and suffering, rectal abscess, nerve damage and prostate 
problems, as a result of VA treatment.

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The veteran had active service from October 1942 until 
November 1942 and from February 1943 until May 1946.  The 
veteran also had service in the United States Coast Guard 
Reserves from February 1943 until December 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board first considered this appeal in September 2005 and 
issued a decision denying the benefits sought on appeal.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in May 2007, the Court vacated the Board's September 
2005 decision and dismissed the appeal due to the death of 
the veteran.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1942 until November 1942 and from February 1943 until 
May 1946.

2.	On December 14, 2006, the veteran's representative 
notified the Court of Appeals for Veterans Claims that the 
veteran died in May 2006.

3.	In a May 2007 memorandum decision, the Court vacated the 
Board's September 2005 decision and dismissed the appeal for 
lack of jurisdiction.   


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in May 2006 during the pendency of his 
appeal to the Court. 
 
In its May 2007 memorandum decision, the Court vacated the 
September 2005 Board decision and dismissed the appeal. See 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994) (holding that 
when a veteran dies while an appeal is pending the proper 
procedure is vacating the Board decision and dismissing the 
appeal).  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


